 
Exhibit 10.4
 
[logo.gif]


 
December 19, 2005
 
Dear Debentureholder:
 

 
Re:
Apollo Gold Corporation - Series 2004-B Convertible Secured Debentures (the
"Debentures")- Further Reduction of Warrant Pricing

 
Further to the letter sent to you dated December 8, 2005 from WeirFoulds LLP,
special counsel to The Canada Trust Company (the “Trustee”) in connection with a
second substitution of collateral by Apollo Gold Corporation (“Apollo Gold”), we
wish to advise that Apollo Gold management has now had the opportunity to hold
discussions with the majority of the holders of the Debentures to discuss this
matter. The consensus of these discussions is that a further reduction in the
warrant pricing would be desired. Apollo Gold wishes to advise that it will
agree to a further reduction of the exercise price of the warrants you received
together with the Debenture from US$0.80 to US$0.40 if the substitution of the
Cash Collateral with a charge over the Black Fox Property is completed. Upon
completion of such substitution of collateral, you will be sent a new warrant
certificate setting out the amended exercise price.
 
Regards,
 


 
R David Russell
 
President & CEO
 
Apollo Gold Corporation
 
 
 

--------------------------------------------------------------------------------

 
 